Exhibit 10.34

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“Amendment”), dated for reference purposes only
as of June 5, 2018, is made between WARLAND INVESTMENTS COMPANY, a California
limited partnership (“Landlord”), and IRHYTHM TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”), with reference to the following facts:

A.Landlord and Tenant are parties to that certain Warland Business Park Lease
dated April 20, 2015 (“Lease”), whereby Landlord leases to Tenant certain
premises consisting of approximately 9,866 square feet and commonly known as
11085 Knott Avenue, Suite “B”, Cypress, California (“Existing
Premises”).  Except as otherwise expressly defined in this Amendment, all
initially capitalized terms in this Amendment shall have the same meanings as
given to them in the Lease.

 

B.Tenant now desires to expand the Existing Premises to include certain
additional space consisting of approximately 4,750 square feet of space and
commonly known as 11095 Knott Avenue, Suite “ABC”, Cypress, California, which is
depicted on attached Exhibit “A” (“Expansion Premises”).  

 

C.Landlord and Tenant also desire to further amend the Lease as set forth
below.  

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties agree to amend the Lease as follows:

 

1.Expansion Premises.  Subject to the terms and conditions of this Amendment,
effective as of the Expansion Premises Commencement Date (as defined below), (a)
Tenant hereby leases the Expansion Premises, (b) the definition of “Premises” in
the Lease shall be amended to mean and include, collectively, the Existing
Premises and the Expansion Premises, (c) the Premises Project Percentage
(as defined in Section 1.8 of the Lease) for the Expansion Premises shall be
2.04%, (d) the total approximate square footage of the Premises shall be 14,616
square feet, (e) except as specifically provided in this Amendment, all terms
and conditions of the Lease shall apply to the Expansion Premises, and
(f) references in the Lease to “Building” shall mean, as to the Expansion
Premises, the building in which the Expansion Premises are located.  

 

2.Expansion Premises Term.  The Term of the Lease with respect to the
Expansion Premises (“Expansion Premises Term”) shall be approximately
twenty-eight (28) months, commencing on the later of (a) June 1, 2018, and (b)
Substantial Completion of the Landlord Work (as such terms are defined in the
Premises Preparation Agreement, as defined below)
(“Expansion Premises Commencement Date”), and ending on September 30,
2020.  Upon determination of the actual Expansion Premises Commencement Date,
Landlord shall issue a Commencement Date Memorandum in the form attached hereto
as Exhibit “B”, which Tenant shall promptly countersign and return to Landlord
and which shall become a part of the Lease as amended hereby.  However, neither
Landlord’s failure to issue nor Tenant’s failure to execute such Commencement
Date Memorandum shall affect the actual Expansion Premises Commencement Date.  

 

3.Base Monthly Rent.  Tenant’s obligation to pay Base Monthly Rent for the
Expansion Premises shall commence upon the Expansion Premises Commencement
Date.  Beginning on the Expansion Premises Commencement Date, the Base Monthly
Rent payable by Tenant for the Expansion Premises shall be Four Thousand Eight
Hundred Forty-Five and 00/100 Dollars ($4,845.00) (i.e., approximately $1.02 per
square foot of the Expansion Premises) NNN, subject to adjustment in accordance
with Section 4 below.  

 

4.Rental Adjustments.  The Base Monthly Rent for the Expansion Premises shall be
increased on each annual anniversary of the Expansion Premises Commencement Date
(or if the Expansion Premises Commencement Date is not the first day of a
calendar month, then the first day of the first calendar month following the
Expansion Premises Commencement Date) by three percent (3%), calculated by
multiplying the then payable Base Monthly Rent by 1.03.

 

5.Additional Rent for Common Area Charges.  Beginning on the Expansion Premises
Commencement Date, (a) Tenant shall pay Additional Rent for Common Area Charges
for the Expansion Premises in accordance with the terms of the Lease, and (b)
Tenant’s monthly installment of Additional Rent for Common Area Charges for the
Expansion Premises shall be One Thousand Seven Hundred Ten and 00/100 Dollars
($1,710.00) (i.e., approximately $0.36 per square foot of the Expansion
Premises) per month.  Beginning on January 1, 2019 and on each January 1
thereafter during the Expansion Premises Term, Tenant’s monthly installment of
Additional Rent for Common Area Charges for the Expansion Premises shall be
increased by five percent (5.0%) in accordance with the terms of the Lease.

 

 

--------------------------------------------------------------------------------

 

6.Landlord Work.  On or before the Extended Term Commencement Date, Landlord
shall, at its sole cost and expense, complete the work Landlord has agreed to do
or cause to be done as set forth in the Premises Preparation Agreement attached
hereto as Exhibit “C” (“Premises Preparation Agreement”).  

 

7.Security Deposit and Prepaid Rent.  

 

a.Landlord currently holds an amount equal to Twenty-Four Thousand Eight Hundred
Sixty-Two and 32/100 Dollars ($24,862.32) (“Existing Security Deposit”) as the
Security Deposit under the Lease.  Concurrently with execution of this
Amendment, and as a condition for Landlord’s benefit and the execution of this
Amendment, Tenant shall pay to Landlord Six Thousand Five Hundred Fifty-Five and
00/100 Dollars ($6,555.00) (“Additional Security Deposit”) to be added to the
Existing Security Deposit for all purposes under the Lease.  The Additional
Security Deposit when added to the Existing Security Deposit shall be the
“Security Deposit” in the aggregate amount of Thirty‑One Thousand Four Hundred
Seventeen and 32/100 Dollars ($31,417.32) under the Lease.  Tenant expressly
waives the benefits of any statute now or hereafter in effect which would
prevent Landlord from applying all or any portion of the Security Deposit, as
increased hereby, to offset any future rent owing to Landlord at the termination
of the Lease prior to the expiration of the term of the Lease, including,
without limitation, California Civil Code Section 1950.7.

b.Additionally, concurrently with Tenant’s execution of this Amendment, Tenant
shall deliver to Landlord the amount of Six Thousand Five Hundred Fifty-Five and
00/100 Dollars ($6,555.00) (“Prepaid Rent”) as Base Monthly Rent and Additional
Rent for Common Area Charges for the Expansion Premises for the first (1st) full
calendar month following the Expansion Premises Commencement Date.  

 

8.Parking; Signage.  Effective as of the Extended Term Commencement Date, in
addition to the parking spaces available to Tenant pursuant to Section 1.17 of
the Lease, Tenant shall be entitled to use three (3) non‑reserved parking spaces
located in front of the Expansion Premises and fourteen (14) non‑reserved
parking spaces located elsewhere in the Project as generally depicted on
attached Exhibit “D” attached to the Lease, for the specific purposes only set
forth in Section 10 of the Lease.  All parking shall be in common and
unreserved.  Tenant shall be entitled to signage on the building in which the
Expansion Premises are located as described in Section 8 of the Lease.

9.Expansion Premises Delivery Warranty; Compliance Warranty.  As of the
Expansion Premises Commencement Date only, Landlord warrants that the existing
plumbing, electrical, mechanical and fire sprinkler systems servicing the
Expansion Premises shall be in good condition (“Expansion Premises Delivery
Warranty”).  If Landlord does not receive a reasonably detailed written notice
of any breach of the Expansion Premises Delivery Warranty (“Remedy Notice”)
within thirty (30) days after the Expansion Premises Commencement Date, then the
Expansion Premises Delivery Warranty and all of Landlord’s obligations
thereunder shall automatically expire.  Time is of the essence.  To the extent
Landlord does receive a Remedy Notice within the forgoing thirty (30) day
period, then Landlord shall, at Landlord’s sole cost and expense, promptly
remedy such breach of the Expansion Premises Delivery Warranty.  Notwithstanding
the foregoing, the Expansion Premises Delivery Warranty shall not apply to any
damage or operational failure to the extent any such damage or operational
failure results from the acts or omissions of Tenant, its agents, contractors,
subcontractors, employees, agents and/or licensees.  Landlord additionally
represents and warrants, as of the Expansion Premises Commencement Date only,
that the Existing Improvements and the building in which the Premises is located
was constructed in compliance with all applicable laws in effect as of the date
any building permit(s) for construction thereof or modifications thereto were
issued (“Compliance Warranty”).  Notwithstanding anything in the Lease or this
Amendment to the contrary, the Compliance Warranty shall be voided to the extent
the foregoing components of the Existing Improvements or the building in which
the Premises is located is damaged or altered by or through Tenant or any of its
agents, contractors, subcontractors, employees and/or licensees.

10.Expansion Premises Surrender.  Upon the expiration of the Expansion Premises
Term, Tenant shall surrender to Landlord the Expansion Premises in the condition
required by this Section 10.  Unless Landlord, in Landlord’s sole and absolute
discretion, elects otherwise, upon the expiration or earlier termination of the
Lease, Tenant shall, at Tenant’s sole cost using Landlord’s approved contractor,
remove (a) all tenant improvements existing within the Expansion Premises as of
the Expansion Premises Commencement Date and identified on attached Exhibit “D”
(“Existing Improvements”), and (b) alterations to the Expansion Premises
constructed by, through or on behalf of Tenant (other than the work Landlord has
agreed to do or cause to be done as set forth in the Premises Preparation
Agreement), and restore the Expansion Premises to the condition existing before
construction of the Existing Improvements and any such alterations, leaving the
Expansion Premises in as good condition as received and broom clean, subject
only to ordinary wear and tear, casualty and repairs that are not Tenant’s
responsibility under the Lease.  “Ordinary wear and tear” shall not include any
damage or

2

 

--------------------------------------------------------------------------------

 

deterioration that would have been prevented by good maintenance practice or by
Tenant performing all of its obligations under the Lease, as amended by this
Amendment.  Additionally, upon the expiration of the Expansion Premises Term,
Tenant shall (i) pay Landlord for the costs incurred by Landlord to remove any
of Tenant’s signage, and (ii) remove all personal property from the Expansion
Premises.  Landlord can elect to retain or dispose of in any manner Tenant’s
personal property not removed from the Expansion Premises by Tenant prior to the
expiration of the Expansion Premises Term.  Tenant waives all claims against
Landlord for any damage to Tenant resulting from Landlord’s retention or
disposition of Tenant’s personal property.  Tenant shall be liable to Landlord
for Landlord’s costs for storage, removal or disposal of Tenant’s personal
property.  Upon the expiration of the Expansion Premises Term, Tenant shall, at
Landlord’s sole option and at Tenant’s sole cost and expense, remove all
then-existing Building Cable within the Expansion Premises and within the common
ducts and shafts of the building in which the Expansion Premises is located
using all necessary care in removing such Building Cable in order to avoid any
damage to the building.

 

11.Condition of Premises.  Tenant confirms that it is currently occupying the
Existing Premises and hereby accepts the Existing Premises and the Expansion
Premises in their “AS-IS” condition, with all faults and defects, if any,
without any representation or warranty, whether express or implied, and, except
as otherwise provided in the Premises Preparation Agreement, the Lease or this
Amendment, without any obligation on the part of Landlord to construct any
alterations or other improvements within the Existing Premises or the Expansion
Premises or to contribute any improvement allowance for the benefit of
Tenant.  Tenant shall not be required to restore any of the improvements located
in the Existing Premises as of the date of this Amendment.

 

12.Right of First Notice.  Provided that no Default exists, if during the
Expansion Premises Term, Landlord decides to market to the public (i) the space
located adjacent to the Existing Premises consisting of approximately 9,525
square feet and designated as Suite “A” (“Adjacent Space”), or (ii) space in the
Project consisting of approximately 18,000 – 25,000 contiguous square feet
(“Replacement Space”), Landlord shall first give written notice to Tenant of the
material terms and conditions upon which Landlord is willing to offer to lease
the Adjacent Space or the Replacement Space, as applicable (“Landlord’s
Notice”).  Tenant shall have ten (10) business days after Landlord’s Notice is
given within which to give written unconditional notice to Landlord that Tenant
agrees to lease all (and not less than all) of the Adjacent Space or the
Replacement Space, as applicable, on all the terms and conditions set forth in
Landlord’s Notice (“Tenant’s Notice”).  

a.Any Tenant’s Notice which contains terms or conditions that materially differ
from or otherwise propose to materially modify the terms set forth in Landlord’s
Notice shall be deemed a counteroffer by Tenant and shall not be deemed to be an
unconditional acceptance of Landlord’s Notice as provided above, in which case,
Landlord shall have the right, in Landlord’s sole and absolute discretion, to
either accept or reject such counteroffer.  If Landlord rejects such
counteroffer, or if Tenant fails to deliver Tenant’s Notice to Landlord within
the above ten (10) business day period, Landlord shall have no further
obligation to lease the Adjacent Space or the Replacement Space to Tenant and
Landlord shall have the right to lease such spaces to any third parties on the
terms and conditions set forth in Landlord’s Notice or on any other terms and
conditions that Landlord thereafter negotiates.  

b.If Tenant timely delivers the Tenant’s Notice, then Tenant shall enter into an
amendment to the Lease or a new lease, as applicable (each, “ROFN Document”),
pursuant to which Tenant shall lease from Landlord the Adjacent  Space or the
Replacement Space, as applicable, on the terms and conditions set forth in
Landlord’s Notice and otherwise on the same terms and conditions of the Lease,
as amended by this Amendment, except that (i) with respect to a lease of the
Adjacent Space, the Premises shall be modified to consist of the Existing
Premises and the Adjacent Space only, and (ii) with respect to the lease of the
Replacement Space, the Lease, as amended by this Amendment, shall be
automatically terminated effective as of the commencement of such new
lease.  Landlord and Tenant shall work together in good-faith to reach agreement
on the terms and conditions of the ROFN Document as soon as reasonably
practicable under the circumstances.  If Tenant fails to duly execute and return
the ROFN Document to Landlord within fifteen (15) business days after Landlord
and Tenant have reached agreement on the form of such ROFN Document, Tenant’s
acceptance of Landlord’s Notice may, at Landlord’s sole option, be deemed void,
in which case, Landlord shall have no further obligation to lease the Adjacent
Space or the Replacement Space to Tenant and Landlord shall have the right to
lease such spaces to any third parties on the terms and conditions set forth in
Landlord’s Notice or on any other terms and conditions that Landlord thereafter
negotiates.  

c.The obligation to deliver Landlord’s Notice is a one‑time obligation on the
part of Landlord only.  Upon delivery of Landlord’s Notice with respect to
either the Adjacent Space or the Replacement Space, Landlord shall thereafter
have no further obligation to notify Tenant of any proposal to lease the
Adjacent Space or the Replacement Space.  

3

 

--------------------------------------------------------------------------------

 

d.This Section 12 shall not apply to (i) offers from any third parties to lease
the Adjacent Space or the Replacement Space, (ii) leases or transfers among
entities or persons related to Landlord (including, but not limited to, partners
if Landlord is a partnership, and members if Landlord is a limited liability
company), and (iii) any proposed sale or purchase of the Project or any portion
thereof, including, without limitation, a proposed sale‑and‑leaseback.  The
rights of Tenant set forth in this Section 12 are personal to Tenant.  If Tenant
assigns any of Tenant’s interest in the Lease other than to a Permitted
Transferee before the permitted exercise of such rights, such rights shall not
be transferred to any transferee but shall instead automatically lapse, and
Landlord’s obligations under this Section 12 shall automatically
terminate.  This Section 12 shall automatically expire without notice on the
expiration of the Expansion Premises Term or sooner termination of the Lease or
upon any Transfer or sublease by Tenant of all or any part of the Premises to
any party other than a Permitted Transferee.

 

13.Brokers.  Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Amendment, except CB
Richard Ellis, which represents Landlord (“Broker”).  Tenant agrees to indemnify
and defend Landlord from any cost, expense or liability for any compensation,
fee, commission or charge claimed by any other party claiming by, through or on
behalf of Tenant with respect to this Amendment.  Under no circumstances shall
any broker, including the Broker, be third party beneficiaries to the Lease, as
amended by this Amendment.  Similarly, Landlord warrants that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment, except the Broker.  Landlord agrees to indemnify and defend
Tenant from any cost, expense or liability for any compensation, fee, commission
or charge claimed by any other party claiming by, through or on behalf of
Landlord with respect to this Amendment.

14.Other Terms and Conditions; Ratification; Integration.  Section 31 of the
Lease is hereby deleted in its entirety.  Except as expressly modified in this
Amendment, all other terms and conditions of the Lease shall apply to this
Amendment and shall be in full force and effect and is hereby ratified and
reaffirmed, including Section 32, which shall apply as to the Premises as
expanded under this Agreement.  In the event of a conflict between the Lease and
this Amendment, the terms of this amendment will prevail.  The Lease, as
modified by this Amendment, contains the entire agreement between the parties
with respect to the subject matter hereof, and may be further modified only by a
written instrument signed by and delivered to all of the parties.

 

15.Effective Date.  This Amendment shall be effective on and as of the date
hereof.

16.Severability.  If any covenant or agreement of this Amendment or the
application thereof to any person or circumstance shall be held to be invalid or
unenforceable, then and in each such event the remainder of this Amendment or
the application of such covenant or agreement to any other person or any other
circumstance shall not be thereby affected, and each covenant and agreement
hereof shall remain valid and enforceable to the fullest extent permitted by
law.

17.Further Assurances.  Each of the parties hereto agrees that it will without
further consideration execute and deliver such other documents and take such
other action as may be reasonably requested by the other party to consummate
more effectively the purposes or subject matter of this Amendment, so long as
such actions do not adversely and materially affect the rights hereunder of the
party to whom such action is required.

18.Attorneys’ Fees.  In the event of any controversy, claim or dispute between
the parties affecting or relating to the purposes or subject matter of this
Amendment, the prevailing party shall be entitled to recover from the
nonprevailing party all of its reasonable expenses, including attorneys’ and
accountants’ fees.

19.Authority.  Tenant represents and warrants for the benefit of Landlord that
each individual executing this Amendment is duly authorized to execute and
deliver this Amendment, the consent of a non-party is not required to render
this Amendment effective, and this Amendment is binding upon Tenant in
accordance with its terms.  Landlord shall use commercially reasonable efforts
to obtain from its existing Lender any consent to this Amendment required
thereby.  “Commercially reasonable efforts” shall mean that Landlord shall
submit to Lender for consent a fully executed copy of this Amendment.  Landlord
and Tenant shall each pay one-half (1/2) of any and all fees required by Lender
in connection with Lender’s review and approval of this
Amendment.  Notwithstanding the foregoing, under no circumstances shall Lender’s
refusal to consent to this Amendment affect the continuing effectiveness and
enforceability of the Lease or this Amendment.

 

 

[Signatures Appear on Following Page(s)]

 




4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment as of
the date first above written.

 

Landlord:

 

 

 

WARLAND INVESTMENTS COMPANY,

a California limited partnership

 

 

 

 

By:

Robertson Management Company, LLC,

a California limited liability company,

Co-Managing Director

 

 

 

 

 

By:

/s/ Carl W. Robertson

 

 

 

Carl W. Robertson, Jr., Manager

 

 

 

 

 

By:

Law Warschaw Management LLC,

a California limited liability company,

Co-Managing Director

 

 

 

 

 

 

By:

/s/ Hope I. Warschaw

 

 

 

Hope I. Warschaw, Manager

 

 

Tenant:

 

 

 

IRHYTHM TECHNOLOGIES, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Matthew C. Garrett

 

Name:

Matthew C. Garrett

 

Title:

Chief Financial Officer

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

EXPANSION PREMISES

 

[gyqnipzi342a000001.jpg]

 

Exhibit “A”

Page 1 of 1

--------------------------------------------------------------------------------

 

Exhibit “B”

 

Form of Commencement Date Memorandum

 

To:



Date:, 2018

Re:

First Amendment to Lease dated June 5, 2018 (“Amendment”), between Warland
Investments Company, a California limited partnership (“Landlord”), and iRhythm
Technologies, Inc., a Delaware corporation (“Tenant”), concerning Suite “ABC” at
11095 Knott Avenue, Cypress, California (“Expansion Premises”).

In accordance with Section 2 of the Amendment, we wish to confirm as follows:

1.

Tenant has accepted possession of the Expansion Premises.

2.

The term with respect to the Expansion Premises commenced on , 2018 and will end
on September 30, 2020.

3.

In accordance with the Amendment, Base Monthly Rent with respect to the
Expansion Premises is $4,845.00 and commenced to accrue on , 2018.

4.

Rent is due and payable in advance on the first (1st) day of every calendar
month during the Expansion Premises Term (as defined in the Amendment).  Your
rent checks should be made payable to “Warland Investments Company” at 1299
Ocean Avenue, Suite 300, Santa Monica, California 90401.

 

WARLAND INVESTMENTS COMPANY,

a California limited partnership

 

By: Robertson Management Company, LLC,

a California limited liability company,

Co-Managing Director  

By:  

Carl W. Robertson, Jr., Manager

 

By: Law Warschaw Management LLC,

a California limited liability company,

Co-Managing Director

By:  

Hope I. Warschaw, Manager

 

Acknowledged and Agreed to by Tenant:

 

IRHYTHM TECHNOLOGIES, INC.,

a Delaware corporation

 

 

By:
Name:
Title:

By:
Name:
Title:

 

 

Exhibit “B”

Page 1 of 1

--------------------------------------------------------------------------------

 

Exhibit “c”

Premises Preparation Agreement

This Premises Preparation Agreement (“Agreement”) is attached to and made a part
of that certain First Amendment to Lease dated June 5, 2018 (“Amendment”)
between Warland Investments Company, a California limited partnership
(“Landlord”), and iRhythm Technologies, Inc., a Delaware corporation (“Tenant”),
which amends the Lease (as defined in the Amendment).  Except as otherwise
expressly defined below, all initially capitalized terms in this Agreement shall
have the same meanings as given to them in the Lease, as amended by the
Amendment.  To the extent of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of the Lease, as amended by
the Amendment, the terms and conditions of this Agreement shall control.  

1.

As soon as reasonably practicable following the mutual execution of the
Amendment, Landlord, at its sole cost and expense, shall perform certain work in
the Premises, which is more particularly depicted and described as follows
(collectively, “Landlord Work”):

 

a.

Install new carpet and paint;

 

b.

Janitorial cleanup throughout Expansion Premises and grout cleaning of restroom
floors.

 

c.

Mechanically grind and caulk expansion joints and apply clear sealer to
warehouse slab.

 

d.

Replace (1) damaged countertop in coffee bar area and repair the closet doors.

 

e.

Replace warehouse door closures.

 

f.

Stain (4) scratched interior doors.

 

g.

Remove “Pandridge” sign from exterior wall panel, glass entry door and interior
reception wall.

 

h.

Repaint (2) warehouse doors and frames.

 

i.

Replace any burnt out light bulbs or non-functioning ballasts throughout the
Expansion Premises.

 

j.

Replace 1-3’ section of vertical PVC blinds near reception area that are not
functioning properly.

 

k.

Replace faucets in restrooms.  

 

l.

Replace (2) existing bar sinks and faucets in both coffee bar areas.  

2.

All of the Landlord Work shall be performed using Building standard materials in
a good and workmanlike manner, in accordance with applicable laws.

3.

Notwithstanding anything to the contrary contained herein, Tenant shall be
solely responsible for the costs of (i) any changes orders initiated by Tenant,
and (ii) constructing any improvements or alterations in the Premises other than
the Landlord Work.  

4.For purposes of the Amendment, substantial completion of the Landlord Work
(“Substantial Completion”) shall be the date on which Landlord accurately
certifies that the Landlord Work has been substantially completed such that
Tenant can reasonably occupy or otherwise utilize the Expansion Premises for the
use for which it is intended and Landlord has tendered possession of the
Expansion Premises to Tenant under the Amendment in the required condition. The
target date for Substantial Completion shall be the date that is fourteen (14)
days after mutual execution and delivery of the Amendment (“Target Completion
Date”).  The Target Completion Date is a non-binding estimate that is subject to
any delays caused by or through Tenant and any delays outside of Landlord’s
control, including, without limitation, strikes, non-availability of materials
or labor through ordinary sources, rain, fire, flood or any other inclement
weather conditions, delays in governmental or quasi governmental
approvals.  Tendered possession shall mean that Landlord has notified Tenant
that the keys to the Expansion Premises are ready to be picked up; provided,
however, that in no event shall Landlord be required to give Tenant the keys or
access to the Expansion Premises until Tenant has (a) delivered to Landlord
Additional Security Deposit and the Prepaid Rent, and (b) given Landlord written
proof of insurance for the Expansion Premises that meets the requirements of the
Lease.

 

Exhibit “C”

Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT “d”

Existing Improvements

1.

All existing security and access control systems, including, without limitation,
hardware, conduits, wiring and devices, must be removed and all resulting damage
repaired to Landlord’s satisfaction.

2.

The existing storefront suite entry door to the Expansion Premises, which
includes push-bar hardware for the access control system, must be replaced with
a Building standard storefront glass door.  

3.

Metal gates and bars on the roll up door in the warehouse portion of the
Expansion Premises must be removed and all resulting damage repaired to
Landlord’s satisfaction.

 

Exhibit “D”

Page 1 of 1